Citation Nr: 0802917	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had active duty for training from June to October 
1992, and again apparently in 1995.  These periods are not at 
issue in this appeal.  He also had a period of active duty 
from May 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
This matter was remanded for private records in May 2007.  As 
will be explained below, development was not accomplished 
secondary to a lack of cooperation on the veteran's part.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are very few service medical records on file.  Records 
for the period of active duty are nearly non-existent.  In an 
effort to cure this situation an attempt was made to obtain 
records concerning the 2004 surgery at the Lahey Clinic.  
Appellant was requested to provide a release of information 
form so that records of the surgery could be obtained.  He 
did not provide that document.

The facts before the Board do not appear to be in particular 
dispute.  During his period of active duty, appellant 
reported difficulty breathing and apparently was determined 
to have a deviated nasal septum.  He was given a leave from 
duty so that surgery could be performed at the Lahey Clinic.  
The physician indicated that the surgery was not in the line 
of duty.  No basis for the opinion was provided.

There is no evidence of any trauma to the nose or face during 
this period of active duty.  There has been suggestion that 
the condition may result from cold exposure, although there 
is no competent opinion on that point.  The claim has been 
denied on the basis that there is no evidence of a disease or 
injury in service, that the condition must have pre-existed 
service, and there is no evidence of aggravation of the 
disorder beyond its normal course.  The record does not 
clearly provide a medical basis for this determination.

Further, there is a question as to whether the surgery served 
to ameliorate the disorder.  Post-service and post-surgery, 
there is evidence that the septum remained deviated.  CT 
studies were requested as part of a VA examination, and were 
said to be performed, but the findings from the studies are 
not on file.

In view of this factual situation, additional development is 
indicated.  The missing VA records are to be sought, and 
appellant will be offered an opportunity to assist in 
obtaining the Lahey Clinic records of the surgery.  An 
examination is also indicated to ascertain whether the 
condition was the result of service (including reported cold 
exposure), most likely pre-existed service, and if so, 
whether there was permanent aggravation and/or ameliorating 
surgery of the pre-service condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
medical records of the surgery conducted 
at the Lahey clinic in 2004.  The military 
appears to have paid for the surgery, so 
it is possible that the records might be 
released without a release form from the 
appellant.  He should also be requested to 
provide a release form.  He is notified 
that failure to cooperate may result in 
there being insufficient information to 
favorably resolve the claim.

2.  The RO/AMC should make an additional 
attempt to obtain service treatment 
records, especially for the period of 
active duty.  Appellant's assistance in 
obtaining these records, including the 
identification of his Reserve Unit as 
needed, should be requested as needed.

3.  The RO/AMC should obtain the report of 
the 2004 CT scan that reportedly was 
conducted.  

4.  The appellant should be scheduled for 
a comprehensive VA examination.  All 
indicated tests should be conducted and 
all clinical findings should be reported 
in detail.  The claims folder should be 
made available to the examiner prior to 
entry of a response to the following 
questions:

(a) Is it more likely than not 
(greater than 50 percent chance) 
that the deviated nasal septum is 
the result of a disease or injury in 
service?  In part please respond to 
whether exposure to cold, repeated 
"head colds" or other such 
exposure could result in a deviated 
septum.

(b) In the alternative, it is more 
likely than not that the deviated 
nasal septum was present prior to 
entry into this period of active 
duty?  If so, is there an indication 
that it was aggravated (permanently 
made worse) by any in-service 
occurrence or event?  If there is 
evidence of aggravation, is it 
beyond what would be considered the 
normal course of the condition?

If it is not possible to respond to the 
questions without resort to speculation, 
that should be noted.  Please set forth 
the medical reasoning used in reaching the 
responses to the questions.

5.  Thereafter, the RO/AMC should 
readjudicate the instant claim.  If the 
benefits sought are not granted, appellant 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No opinion as to the ultimate 
outcome of this case is intimated by the 
action requested herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



